                                 Case 3:19-cv-02776-WHO Document 27 Filed 05/14/20 Page 1 of 3



                      1     IRVIN FARRIOT
                            1322 87ru AVENUE, BACKHOUSE
                      2     OAKLAND, CA 94621
                            PLAINTIFF IN PRO PER
                      3

                      4
                            ELISA NADEAU, Bar No. 199000
                      5     enadeau@littler.com
                            JONATHAN HELLER, Bar No. 267542
                      6     jheller@littler.com
                            LITTLER MENDELSON, P.C.
                      7     50 W. San Fernando, 7th Floor
                            San Jose, California 95113.2303
                      8     Telephone: 408.998.4150
                            Facsimile: 408.288.5686
                      9
                            Attorneys for Defendant
                   10       WIND RIVER SYSTEMS, INC. (erroneously sued
                            herein as TPG Capital Corporation dba Windriver)
                   11

                   12                                     UNITED STATES DISTRICT COURT

                   13                                    NORTHERN DISTRICT OF CALIFORNIA

                   14                                        SAN FRANCISCO DIVISION

                   15

                   16       IRVIN FARRIOT,                              Case No. 3:19-cv-02776-WHO

                   17                       Plaintiff,                  STIPULATION RE DISMISSAL WITH
                                                                        PREJUDICE AND ORDER
                   18             V.

                   19       TPG CAPITAL CORPORATION dba
                            WINDRIVER, a corporation; DOES 1-100,
                   20
                                            Defendants.                 Alameda County Superior Court
                   21                                                   Case No. RG1901154

                   22                                                   Complaint Filed: March 19, 2019

                   23

                   24

                   25

                   26
                   27

                   28
Lr���E �,�,��,���,5,�,N;,;.;c . STIPULATION RE DISMISSAL WITH
         "'"""'                                                                       CASE NO. 3:19-CV-02776-WHO
                                PREruDICE AND ORDER
  San Jose, CA 95113.2303
                                        Case 3:19-cv-02776-WHO Document 27 Filed 05/14/20 Page 2 of 3



                          1
                                         Defendant TPG CAPITAL CORPORATION dba WINDRIVER ("Windriver"), through their
                          2
                                  counsel of record Littler Mendelson, P.C., and Plaintiff IRVIN FARRIOT ("Plaintiff') (collectively
                          3
                                  referred to as "the Parties") stipulate and agree as follows:
                          4
                                          WHEREAS, the Parties have agreed to resolve the above-captioned action, and all causes of
                          5
                                  action and all claims asserted therein, and, based on their agreement (and compliance with that
                          6
                                  agreement), seek the dismissal of this entire action with prejudice;
                          7
                                         NOW, therefore, the Parties voluntarily stipulate and agree to the dismissal with prejudice of
                          8
                                  this entire action as to all parties and all claims, disputes, and controversies in Plaintiffs Complaint
                          9
                                  pursuant to Fed. R. Civ. P. 41(a)(l)(A)(ii), with each party to bear its/his own respective attorneys'
                         10
                                  fees, costs and expenses of litigation.
                         11
                                         IT IS SO STIPULATED.
                         12

                         13
                                  Dated: May*? ,2020
                         14
                                                                                          /        X.
                                                                                         7
                         15
                                                                                 BF
                         16                                                              IRVIN FARRIOT
                                                                                         PLAINTIFF IN PRO PER
                         17

                         18
                                  Dated: May    11   , 2020
                         19

                         20
                                                                                 By:
                         21                                                              ELISA NADEAU
                                                                                         JONATHAN HELLER
                         22                                                              LITTLER MENDELSON, P.C.
                                                                                         Attorneys for Defendant
                         23                                                              WIND RIVER SYSTEMS, INC.


                         24


                         25

                         26


                         27

                         28
LITTLER MENDELSON, P C            STIPULATION RE DISMISSAL WITH
 50 W   San Fornaido, 7th Floor
   San Joso. CA 95113 2303
                                                                                    2.                  CASE NO. 3:1 9-CV-02776-WHO
          408 996 4150
                                  PREJUDICE AND [PROPOSED] ORDER
                                    Case 3:19-cv-02776-WHO Document 27 Filed 05/14/20 Page 3 of 3



                      1                                                     ORDER

                      2                        Good cause appearing, the Court dismisses this matter prejudice pursuant to Fed. R.

                      3     Civ. P. 41(a)(l)(A)(ii). Each party shall bear its/his own attorneys' fees, costs, and expenses.

                      4


                      5              IT IS SO ORDERED.


                      6

                      7     Dated:       May 14              ., 2020
                                                                                   Honorable William H. Orrick
                      8
                                                                                   United States District Court

                      9

                    10

                    11

                    12


                    13


                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22


                    23

                    24

                    25

                    26

                    27      4814-9876-4476.1 103389.1001


                    28

                            STIPULATION RE DISMISSAL WITH                     o
Sar Jose. CA   95113 2303                                                                      CASE NO. 3:1 9-CV-02776- WHO
     408 998 4150
                            PREJUDICE AND [PROPOSED] ORDER
